Citation Nr: 0412960	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-21 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for 
Hepatitis A.


REPRESENTATION

Appellant represented by:	Melba Rivera Camacho, Attorney 
at Law


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an increased rating for Hepatitis A.

In January 2004, the veteran cancelled his hearing scheduled 
for that month.


FINDINGS OF FACT


1.  The veteran does not have incapacitating episodes 
(symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period, due to his Hepatitis A.

2.  The veteran does not have anorexia due to his Hepatitis 
A.


CONCLUSION OF LAW


The criteria for an increased rating for Hepatitis A, have 
not been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 
C.F.R. §  4.114, Diagnostic Code 7345 (effective July 2, 
2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background


The veteran's service medical records contain clinical 
documentation of complaints, treatments, hospitalizations and 
findings of Hepatitis A, from September 1977 to November 
1978.  The veteran filed a claim for service connection for 
Hepatitis A, in October 1984 and was granted a rating of 10 
percent.

In September 1987, the veteran's service-connected rating of 
10 percent was reduced to 0 percent.  The RO concluded that 
as there was no evidence of demonstrable liver damage or mild 
gastrointestinal disturbance, the veteran no longer met the 
requirements for a 10 percent evaluation.

The veteran was given a VA examination in June 1996.  The 
examiner noted that the veteran weighed 218 pounds and had no 
stigma of chronic liver disease.  His abdomen was soft and 
depressible with no hepatosplenomegaly and no ascites.  The 
examination of the extremities showed neither edema nor 
tremors.  There was no evidence of abdominal discomfort, no 
food intolerance, no nausea or vomiting, no abdominal pain, 
anorexia or malaise.  The veteran's weight loss was stable 
and he had no generalized weakness.  Hepatitis profile and 
liver function studies were requested but the veteran failed 
to report to the laboratory.

The veteran was afforded a VA examination in January 1998.  
The examiner found no history of recent hematemesis or 
melena.  The veteran had not been on any specific therapy and 
had no history of colicky pain, fatigue or weakness.  The 
veteran weighed 220 pounds, was well developed and well 
nourished with no stigma of chronic liver disease.  The 
veteran's abdomen was soft and depressible with no 
hepatosplenomegaly, collateral circulation or ascites.  He 
also reported no history of diarrhea, muscle wasting or loss 
of muscle strength.  The examiner diagnosed the veteran with 
Hepatitis A, with minimal liver function abnormalities.

In February 1998, the veteran underwent a liver and spleen 
study.  The examiner reported that the study demonstrated in 
the transverse, sagittal and coronal projections a hepatic 
image of normal size, shape and position associated with a 
good uptake of the radiotracer.  The parenchymal distribution 
of activity was uniform with no focal defects identified.  
The spleen was of normal size and tracer uptake.  No bone 
marrow was observed.  The examiner's impression was that the 
veteran's liver and spleen were normal.

In October 2001, the veteran went to the San Juan VA Medical 
Center (VAMC) for primary care follow up.  The examiner noted 
that the veteran complained of headaches, pruritus and lack 
of appetite.  The veteran's weight was noted to be 225 
pounds.  The veteran did not indicate any dysphagia, 
abdominal pain, diarrhea, melena or hematochezia.  Bowel 
sounds were present at all quadrants and the abdomen was not 
tender or distended, but soft and depressible.  There were no 
masses or organomegaly.  The examiner's assessment was that 
the veteran was being treated for Hepatitis C, with 
Interferon, which had secondary side effects.  

In February 2002, the veteran was seen again at the VAMC for 
primary care follow up.  The examiner noted that the veteran 
complained of chronic insomnia but denied polyuria, chest 
pains, shortness of breath, headaches or dizziness.  The 
veteran's weight was noted to be 223 pounds.  The examiner's 
assessment stated that the veteran had uncontrolled diabetes 
mellitus although his glycosylated hemoglobin levels were 
within normal limits.  The examiner also noted the veteran's 
history of Hepatitis C and ordered a follow-up liver test.  
The examiner stated that the veteran was obese, used tobacco, 
had insomnia and some history of dyslipidemia.  The veteran 
was told to begin a diet, stop smoking and continue on his 
current treatment otherwise.

In May 2002, the veteran was seen at the VAMC for primary 
care follow up.  The veteran complained that the treatment 
for Hepatitis C, was too strong but that he was mostly 
following the treatment and diet but still using alcohol 
occasionally.  The examiner reported that the veteran's bowel 
sounds were present at all quadrants, neither tender nor 
distended.  His abdomen was soft and depressible with no 
masses or organomegaly.  The examiner's assessment was that 
the veteran had Hepatitis C, his diabetes mellitus was well 
controlled, normal lipids, and the examiner recommended that 
the veteran not consume any alcohol.

In July 2002, the veteran was afforded a VA liver, gall 
bladder and pancreas examination for compensation purposes.  
The claims folder was available and reviewed prior to the 
examination.

The examiner noted that the veteran underwent a liver biopsy 
in September 2001 and was under treatment with Interferon for 
several months, but was discontinued due to multiple side 
effects.  The veteran claimed that the side effects were so 
severe that he lost his job and his wife.  He also reported 
that he did not follow up on any special diet for his liver 
condition and had no changes in his bowel habits.  The 
veteran denied the following:  weight loss, hematemesis, 
hematochezia, melena, and vomiting.

The veteran complained of right upper quadrant discomfort 
that occured approximately two times per month, on and off, 
and was graded 7 out of 10 in severity and not related to any 
other symptom.  He also complained of fatigue, weakness, 
depression and anxiety.  The examiner opined that the 
veteran's service-connected Hepatitis A was not related to 
his current liver disease.  The veteran also reported a past 
history of alcohol abuse, but alleged that he had stopped 
drinking excessively in 2001 when he received the diagnosis 
of Hepatitis C.

The examiner stated that the abdominal sonogram of April 2001 
indicated diffuse hepatocellular disease.  The liver function 
tests reported were within normal limits with the exception 
of elevated serum glutamate pyruvate transaminase (SGPT) and 
gamma-glutamyl transferase (GGT).  The serology test for 
Hepatitis reported positive for Hepatitis A in January 1998 
and positive for Hepatitis C in January 2001.  The examiner 
noted that the veteran's chronic liver disease was most 
likely related to the veteran's past history of alcohol abuse 
and chronic Hepatitis C.  The examiner ultimately concluded 
that the veteran's status was post Hepatitis A, with minimal 
residuals.  The veteran's chronic Hepatitis C, was also not 
related to his preexisting Hepatitis A.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)


On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
In a letter dated June 2002, the RO informed the veteran that 
to establish entitlement to an increase for his service-
connected disability, medical evidence must demonstrate that 
his condition has worsened.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).  In the letter dated 
June 2002, the RO indicated that it would obtain any VA 
medical records and any private medical records indicated by 
the veteran to support his claim if he submitted the Forms 
21-4142 with the necessary information.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1)  (2003).  In the 
letter dated June 2002, the RO requested the names of the 
people, agencies or companies who may have records that would 
support the veteran's claim.  The letter also requested 
accompanying addresses, the approximate time frame in which 
the veteran was treated, and the condition for which he was 
treated.  The letter also stated that the veteran must fill 
out and return the Forms 21-4142 for the VA to begin helping 
the veteran substantiate his claim.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
The June 2002 letter informed the veteran that medical 
evidence was necessary to substantiate his claim and 
requested information that would aid in the veteran's 
determination.  In May 2002, the veteran submitted a 
statement telling the RO that he had received medical 
treatment at the VAMC in San Juan.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran also underwent a VA examination to determine the 
severity of his Hepatitis A.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.

Analysis


Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  The veteran's entire history is 
reviewed when making disability evaluations. See 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here with the veteran's claim for Hepatitis A, it 
is the present level of disability that is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The criteria for rating Hepatitis were revised effective July 
2, 2001.  Where the law and regulations change while a case 
is pending, the version more favorable to the veteran 
applies, absent congressional intent to the contrary. Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Since the veteran 
applied for an increased rating for Hepatitis after July 2, 
2001, the Board will only consider the revised criteria.

The criteria under Diagnostic Code 7345 in effect since July 
2, 2001, contemplate that a 100 percent rating is warranted 
when competent and probative evidence shows that chronic 
liver disease without cirrhosis (including Hepatitis B and 
chronic active Hepatitis) is productive of near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  A 60 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 40 percent rating is warranted when there is 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly; or, incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period.  A 20 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication; or, incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 10 percent rating is warranted when there 
is intermittent fatigue, malaise, and anorexia; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A zero percent (noncompensable) rating is warranted 
when competent and probative evidence shows that chronic 
liver disease is asymptomatic.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a compensable 
rating have not been met.  As noted, to establish entitlement 
to a compensable rating for Hepatitis, the evidence must show 
that the veteran's service-connected disability is manifested 
by intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12 month 
period.  See 38 C.F.R. §  4.114, Diagnostic Code 7345.

Regarding the first criterion to establish a compensable 
rating, the evidence must show intermittent fatigue, malaise 
and anorexia.  Although the veteran complained of fatigue and 
malaise at his July 2002 VA examination, the evidence does 
not show that the veteran has anorexia.  In fact, at the July 
2002 VA examination, the veteran denied that he had weight 
loss.  When the veteran was seen at the VAMC in October 2001, 
his weight was 225 pounds.

Regarding the second criterion to establish a compensable 
rating, the evidence must show incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12 month period.  Although the evidence shows 
that the veteran's liver disease produces symptomatology that 
affects him, the examiner at the July 2002 VA examination 
concluded that the veteran's service-connected Hepatitis A 
was not related to his current liver disease.  The examiner 
concluded that the veteran's Hepatitis A only produced 
minimal residuals and that his Hepatitis C was not related to 
his Hepatitis A.  Based on the examiner's opinion, even if 
the evidence does show incapacitating episodes, it is 
determined that the incapacitating episodes are not due to 
his service-connected Hepatitis A.

In summary, as the veteran does not meet either of the two 
criteria listed in Diagnostic Code 7345, his claim for an 
increased (compensable) rating must be denied.

The Board notes that the veteran has suffered from Hepatitis 
A symptoms in the past, but over the years his condition has 
improved.  The veteran does not meet the increased criteria 
to secure a higher compensable rating.  See 38 C.F.R. §  
4.114, Diagnostic Code 7345.  

As the preponderance of the evidence is against the claim for 
a higher compensable rating for Hepatitis, the benefit-of-
the-doubt doctrine is inapplicable.  See 38 U.S.C.A. §  
5107(b); See also Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).

ORDER

Entitlement to an increased (compensable) rating for 
Hepatitis A is denied.



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



